        Case 1:20-cv-00199-DAD-JLT Document 39 Filed 06/26/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
     KERN VINEYARDS, INC.,                             No.: 1:20-cv-0199 -NONE -JLT
11
                    Plaintiff,                         ORDER ADOPTING IN FULL THE FINDINGS
12                                                     AND RECOMMENDATIONS GRANTING
            v.                                         PLAINTIFF’S MOTION FOR DEFAULT
13                                                     JUDGMENT
     AM GROUP, INC., et al.,
14                                                     (Docs. 25, 37)
                    Defendants.
15
16
17          Plaintiff Kern Vineyards, Inc. asserts that it sold and shipped perishable commodities to
18   Defendant AM Group, Inc. (AM Group), which failed to pay for the table grapes received. Plaintiff
19   seeks to hold AM Group and its principal, Defendant Chris Kim (Kim), liable for breach of contract,
20   violations of the Perishable Agricultural Commodity Act (PACA), 7 U.S.C. § 499e, breach of the
21   fiduciary duty, unjust enrichment, and conversion. (Doc. No. 1.) Defendants failed to respond to the
22   complaint, and plaintiff now seeks default judgment against AM Group and Mr. Kim. (Doc. No. 25.)
23          The magistrate judge issued findings and recommendations to grant plaintiff’s motion in part.
24   (Doc. No. 37.) The findings and recommendations reasoned that the factors set forth in Eitel v.
25   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986), weigh in favor of granting plaintiff’s motion for
26   default judgment. (Doc. 37 at 5–9.) The magistrate judge found Kern Vineyards established damages
27   in the amount of $146,045.00 under PACA. (Id. at 10.) In addition, the magistrate judge found
28   plaintiff was entitled to attorneys’ fees, pre-judgment interest, and costs. (Id. at 10–12.) Thus, the

                                                         1
         Case 1:20-cv-00199-DAD-JLT Document 39 Filed 06/26/20 Page 2 of 2



1    magistrate judge recommended the motion for default judgment be granted in the amount of

2    $178,609.73. (Id. at 12.)1

3           The parties were given fourteen days to file any objections to the above recommendations.

4    (Doc. No. 37 at 12.) In addition, the parties were informed that “failure to file objections within the

5    specified time may waive the right to appeal the District Court’s order.” (Id. at 13, citing Martinez v.

6    Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).) To date,

7    no objections have been filed.

8           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

9    School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court conducted a de novo review of the case.

10   Having carefully reviewed the file, the court finds the findings and recommendations are supported by

11   the record and proper analysis. Accordingly, IT IS HEREBY ORDERED:

12          1.      The Findings and Recommendations dated June 11, 2020 (Doc. No. 37) are

13                  ADOPTED IN FULL;

14          2.      Plaintiff’s motion for default judgment (Doc. No. 25) is GRANTED in the amount of

15                  $178,609.73;

16          3.      The injunction is rescinded;

17          4.      Funds currently held in trust, in the amount of $113,228.89 SHALL be applied to the

18                  judgment; and

19          5.      The Clerk of Court is DIRECTED assign a district judge to this case for purpose of

20                  termination and to close the action.

21
22   IT IS SO ORDERED.

23       Dated:    June 25, 2020
24                                                      UNITED STATES DISTRICT JUDGE

25
26
27   1
       The findings and recommendations were captioned as though they recommended granting the
     motion for default judgment only in part. The text of the findings and recommendations, however,
28   clearly explain that the recommendation was to grant the motion in its entirety and will be interpreted
     in that way.
                                                           2
